   Case 3:17-cv-01582-N Document 44 Filed 03/29/19                     Page 1 of 6 PageID 929



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

EQUAL EMPLOYMENT OPPORTUNITY              }
COMMISSION,                               }
                                          }                     CIVIL ACTION NO.
                        Plaintiff,        }
                                          }                     3:17-cv-01582
v.                                        }
                                          }
ATLAS ENERGY GROUP, LLC                   }
                                          }
                                          }
                        Defendant.        }
__________________________________________}

      PLAINTIFF’S PROPOSED ALTERNATE JURY INSTRUCTION NO. 11 AND
       SPECIAL VERDICT FORM ON THE ISSUE OF CAT’S PAW DOCTRINE

        Plaintiff, Equal Employment Opportunity Commission hereby files a Proposed Alternate Jury

Instruction No. 11 and Special Verdict Form on the Issue of Cat’s Paw Doctrine. EEOC files its Proposed

Jury Instructions in compliance with the Court’s Third Amended Scheduling Order of February 13, 2019

(Dkt. 41).


              PLAINTIFF’S ALTERNATIVE JURY INSTRUCTION NO. 11 (ALT.)
                               CAT’S PAW LIABILITY

        EEOC has brought this case, claiming that William Hutto was terminated because of his age.

EEOC asserts that Mr. Hutto would not have been terminated by the Defendant but for his age. EEOC

specifically contends that the decision to terminate Mr. Hutto was made by Tyler Yelverton. Atlas

Resources denies EEOC’s age discrimination claims and contends that the decision to terminate Mr.

Hutto was made by Robin Harris, Dave Leopold and Mark Schumacher.

        If you believe that Yelverton made the decision to terminate Hutto, then EEOC must prove by a

preponderance of the evidence that:

        1.      William Hutto was terminated.

        2.      At the time of his termination, William Hutto was 40 years or older; and

 PLAINTIFF’S PROPOSED ALTERNATE JURY INSTRUCTION                                                        1
   Case 3:17-cv-01582-N Document 44 Filed 03/29/19                        Page 2 of 6 PageID 930


        3.      Yelverton would not have terminated Mr. Hutto but for his age.

        If you believe that Harris, Leopold and Schumacher terminated Hutto, then EEOC must show:

        1.      William Hutto was terminated.

        2.      At the time of his termination, William Hutto was 40 years or older; and

        3.      Harris, Leopold and Schumacher would not have terminated Mr. Hutto but for his age.

        If you believe Harris, Leopold and Schumacher terminated Hutto, but there was no evidence of

discriminatory bias on their part, then you also must determine if there is evidence that they took into

account biased negative information provided by Yelverton in making their decision to terminate Hutto.

To succeed on this claim, EEOC must prove each of the following by a preponderance of the evidence:

        A. Yelverton was motivated by Hutto’s age in recommending his termination;

        B. Yelverton intended that his recommendation would cause Hutto to suffer an adverse

             employment action;

        C. Harris, Leopold and Schumacher would not have decided to terminate Hutto but for – in the

             absence of – Yelverton’s recommendation.

        EEOC is not required to prove that Harris, Leopold and Schumacher knew or should have known

of Yelverton’s discriminatory bias. EEOC must prove that Yelverton recommended Hutto’s termination

because of age discrimination and that his recommendation was a proximate cause of the decision by

Harris, Leopold and Schumacher to terminate Hutto.

        EEOC does not have to prove that discrimination is the only reason or the sole reason Defendant

terminated Mr. Hutto. If you find that Defendant’s stated reason for terminating Mr. Hutto is not the real

reason for its decision, but instead is a pretext for age discrimination, then you may find that Defendant

would not have decided to terminate Mr. Hutto but for his age.

        AUTHORITY:

        Adapted from Fifth Circuit Pattern Jury Instructions, 11.15 (2016), 11.17 (Cat’s Paw Doctrine
        Instruction); 29 U.S.C. § 621 et seq.; Gross v. FBL Financial Services Inc., 129 S.Ct. 2343
        (2009); Ratliff v. City of Gainesville, 256 F.3d 355, 59-62 (5th Cir. 2001), Machinchick v. P B
        Power, Inc., 398 F.3d 345 (5th Cir. 2005)


 PLAINTIFF’S PROPOSED ALTERNATE JURY INSTRUCTION                                                             2
 Case 3:17-cv-01582-N Document 44 Filed 03/29/19   Page 3 of 6 PageID 931


    GIVEN AS REQUESTED              _________


    GIVEN AS MODIFIED               _________


    REFUSED                         _________


    WITHDRAWN                       _________


    ____________________________________
    UNITED STATES DISTRICT JUDGE




PLAINTIFF’S PROPOSED ALTERNATE JURY INSTRUCTION                             3
     Case 3:17-cv-01582-N Document 44 Filed 03/29/19                   Page 4 of 6 PageID 932


                                 SPECIAL VERDICT FORM (ALT.)

INTERROGATORY 1(a):

Do you find that Defendant’s Production Superintendent Tyler Yelverton terminated William Hutto
because of his age?

YES             ________________

NO              ________________

If your Answer is Yes, please proceed to Interrogatory Two and Interrogatory Three.

If your Answer is No, please proceed to Interrogatory 1(b)-1(d).



INTERROGATORY 1(b):

Has EEOC proved that Tyler Yelverton would not have recommended termination of William Hutto but
for Hutto’s age?

YES             ________________

NO              ________________

If your Answer is Yes, please proceed to Interrogatory 1(c).

If your Answer is No, then do not answer any further questions. Please have the foreman sign this Special
Verdict Form.



INTERROGATORY 1(c)

Has EEOC proved that Tyler Yelverton acted with the intent that Hutto would suffer an adverse
employment action as a result of his recommendation of termination?

YES             ________________

NO              ________________

If your Answer is Yes, please proceed to Interrogatory 1(d).

If your Answer is No, then do not answer any further questions. Please have the foreman sign this Special
Verdict Form.

INTERROGATORY 1(d):

Has EEOC proved that Harris, Leopold and Schumacher would not have decided to terminate William
Hutto in the absence of Yelverton’s recommendation of termination?

 PLAINTIFF’S PROPOSED ALTERNATE JURY INSTRUCTION                                                        4
     Case 3:17-cv-01582-N Document 44 Filed 03/29/19                  Page 5 of 6 PageID 933


YES             ________________

NO              ________________

If your Answer is Yes, please proceed to Interrogatory Two and Interrogatory Three.

If your Answer is No, please proceed to Interrogatory 1(b)-1(d).




 PLAINTIFF’S PROPOSED ALTERNATE JURY INSTRUCTION                                               5
   Case 3:17-cv-01582-N Document 44 Filed 03/29/19                  Page 6 of 6 PageID 934



                                                      Respectfully submitted,


                                                      ROBERT A. CANINO
                                                      Regional Attorney
                                                      Oklahoma Bar No. 011782

                                                      SUZANNE M. ANDERSON
                                                      Supervisory Trial Attorney
                                                      Texas Bar No. 14009470

                                                      HEATHER E. NODLER
                                                      Trial Attorney
                                                      New York Bar No. 5455340

                                                      /s/ Joel Clark
                                                      JOEL CLARK
                                                      Senior Trial Attorney
                                                      Texas Bar No. 24050425

                                                      EQUAL EMPLOYMENT OPPORTUNITY
                                                      COMMISSION
                                                      Dallas District Office
                                                      207 S. Houston, Third Floor
                                                      Dallas, Texas 75202
                                                      (214) 253-2743
                                                      (214) 253-2749 (FAX)




                                 CERTIFICATE OF SERVICE

       This is to certify that on this, the 29th day of March, 2019, I electronically transmitted the
attached document to the Clerk of the Court using the ECF system of filing, which will transmit
a Notice of the Electronic Filing to Defendant’s counsel, an ECF registrant.



                                                              /s/ Joel Clark
                                                              JOEL CLARK




 PLAINTIFF’S PROPOSED ALTERNATE JURY INSTRUCTION                                                    6
